 Case: 7:19-cv-00092-JMH Doc #: 24 Filed: 08/17/21 Page: 1 of 7 - Page ID#: 197



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at PIKEVILLE

ALBERT RATLIFF,                          )
                                         )
     Plaintiff,                          )         Civil Case No.
                                         )         7:19-cv-92-JMH
V.                                       )
                                         )
KILOLO KIJAKAZI,                         )         MEMORANDUM OPINION
ACTING COMMISSIONER OF SOCIAL            )             AND ORDER
SECURITY,                                )
                                         )
     Defendant.                          )

                             **    **   **   **     **

     This matter comes before the Court on Defendant’s Motion to

Dismiss   [DE   16]    Plaintiff    Albert     Ratliff’s        Complaint   [DE   1]

pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim. For the following reasons, the Court will deny

Defendant’s Motion [DE 16].

                                  I. BACKGROUND

     On January 30, 2008, an Administrative Law Judge (“ALJ”)

approved Plaintiff’s application for disability benefits under

Titles II and XVI of the Social Security Act. [DE 16-2, at 3].

However, in May 2015, the Social Security Administration's (“SSA”)

Appeals   Council     notified     Plaintiff       that   the   SSA's    Office   of

Inspector General had notified the SSA that “there was reason to

believe   fraud   or    similar    fault     was    involved”     in    Plaintiff’s

application. Id. Specifically, the SSA asserted that Plaintiff's
 Case: 7:19-cv-00092-JMH Doc #: 24 Filed: 08/17/21 Page: 2 of 7 - Page ID#: 198



counsel, Eric C. Conn, had submitted medical evidence in support

of Plaintiff's application that was improper. Id. at 16.

       A redetermination hearing was scheduled in front of an ALJ to

determine whether Plaintiff was disabled. Id. at 3-4. On August

12, 2016, the ALJ denied Plaintiff's application for benefits. Id.

at 4. On September 29, 2016, the Appeals Council denied review of

Plaintiff’s case. Id.

       On October 15, 2019, Plaintiff filed his Complaint [DE 1]

with this Court challenging Defendant’s decision to deny him

disability benefits. In the Complaint [DE 1], Plaintiff alleges

that    Defendant's    decision    was       not   supported   by   substantial

evidence. On February 24, 2020, Defendant filed the present Motion

to Dismiss [DE 16], which the Court will discuss further herein.

                               II. DISCUSSION

       Generally,   the   Court   cannot      consider   documents    that   are

outside the pleadings without converting a motion to dismiss into

a motion for summary judgment. Rondigo, L.L.C. v. Twp. of Richmond,

641 F.3d 673, 680-81 (6th Cir. 2011) (citation omitted). “However,

a court may consider . . . ‘exhibits attached to defendant's motion

to dismiss so long as they are referred to in the complaint and

are central to the claims contained therein,’ without converting

the motion to one for summary judgment.” Id. (quoting Bassett v.

Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir.

2008)). Moreover, “[a]ffidavits may be considered so long as ‘they

                                         2
 Case: 7:19-cv-00092-JMH Doc #: 24 Filed: 08/17/21 Page: 3 of 7 - Page ID#: 199



add nothing new, but, in effect, reiterate the contents of the

complaint itself.’” Evridge v. Rice, No. 3:11-40-DCR, 2011 WL

6014407, at *2 (E.D. Ky. Dec. 2, 2011) (quoting Yeary v. Goodwill

Indus.-Knoxville, 107 F.3d 443, 445 (6th Cir. 1997)).

     In the present case, attached to Defendant’s Motion to Dismiss

[DE 16] are the SSA's decisions regarding Plaintiff's application

for disability benefits and an affidavit confirming the details

the SSA’s determinations. [DE 16-2]. The Court need not convert

Defendant's pending Motion to Dismiss [DE 16] into a motion for

summary judgment because the SSA's decisions and the procedural

history   of   Plaintiff's     claims       are   referenced   in   Plaintiff's

Complaint [DE 1] and are central to the relief he seeks. The

attachments [DE 16-2] do not present substantive issues that are

not discussed in the Complaint [DE 1]. Accordingly, the Court will

not convert the Motion to Dismiss [DE 16] to a motion for summary

judgment under Federal Rule of Civil Procedure 56 and will consider

it as a motion for failure to state a claim under Rule 12(b)(6).

     Rule 12(b)(6) provides that a complaint may be attacked for

failure “to state a claim upon which relief can be granted.” To

survive a Rule 12(b)(6) motion to dismiss, a complaint must

“contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A motion to dismiss is properly granted if

                                        3
 Case: 7:19-cv-00092-JMH Doc #: 24 Filed: 08/17/21 Page: 4 of 7 - Page ID#: 200



it    is   beyond    doubt   that   no   set   of   facts   would   entitle    the

petitioner to relief on his claims.” Computer Leasco, Inc. v. NTP,

Inc., 194 F. App’x 328, 333 (6th Cir. 2006). When considering a

Rule 12(b)(6) motion to dismiss, the court will presume that all

the factual allegations in the complaint are true and draw all

reasonable inferences in favor of the nonmoving party. Total

Benefits Planning Agency v. Anthem Blue Cross & Blue Shield, 552

F.3d    430,   434   (6th    Cir.   2008)    (citing   Great   Lakes   Steel    v.

Deggendorf, 716 F.2d 1101, 1105 (6th Cir. 1983)). “The court need

not, however, accept unwarranted factual inferences.” Id. (citing

Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987)).

       This Court may have limited jurisdiction for judicial review

of claims arising under Titles II and XVI of the Social Security

Act, but certain conditions must be met. See 42 U.S.C. § 405(g);

42 U.S.C. § 1383(c)(3). One of those conditions is that “‘[a]ny

individual, after any final decision of the Commissioner of Social

Security made after a hearing to which he was a party . . . may

obtain a review of such decision by a civil action commenced within

sixty days after the mailing to him of notice of such decision[.]’”

Adams v. Saul, No. CV 7:19-88-KKC, 2020 WL 7083939, at *2 (E.D.

Ky. Dec. 3, 2020) (quoting 42 U.S.C. § 405(g)), rev’d, Nos. 20-

5550/5551/5552, 2021 WL 3616068, at *8 (6th Cir. Aug. 16, 2021);

see    also    42 U.S.C. § 1383(c)(3). “This sixty-day window for

individuals to seek judicial review begins when a claimant receives

                                         4
    Case: 7:19-cv-00092-JMH Doc #: 24 Filed: 08/17/21 Page: 5 of 7 - Page ID#: 201



notice from the SSA Appeals Council that a request for review of

a benefits determination has been denied.” Potter v. Saul, No.

7:19-072-DCR, 2020 WL 1666826, at *2 (E.D. Ky. Apr. 3, 2020)

(citing 20 C.F.R. § 422.210(c); Cook v. Commissioner, 480 F.3d

432, 436 (6th Cir. 2007)) rev’d, Nos. 20-5550/5551/5552, 2021 WL

3616068, at *8 (6th Cir. Aug. 16, 2021). Unless the individual

makes a reasonable showing to the contrary, the date of receipt of

the notice is presumed to be five days after the date of the

notice. See Cook, 480 F.3d at 436-37; 20 C.F.R. § 404.901; 20

C.F.R. § 416.1401; 20 C.F.R. § 422.210(c).

        Here, Plaintiff presumably received notice of the Appeals

Council’s decision on October 4, 2016, and the limitations period

for his claim expired sixty days later, on December 5, 2016.1

Plaintiff did not file his Complaint [DE 1] until over a year

later, on October 7, 2019. Therefore, unless the statute of

limitations on Plaintiff’s claim was tolled, his Complaint [DE 1]

was untimely and must be dismissed.

          Plaintiff argues his “deadline was tolled under American

Pipe [& Construction Co., Inc. v. Utah, 414 U.S. 538 (1974)] until

October 15, 2019 by Hughes v. Commissioner, E.D. Ky. No. 5:16-cv-


1   Sixty days after October 4, 2016, was December 3, 2016. However, since December
3, 2016, was a Saturday, Plaintiff had until Monday, December 5, 2016, to file
his Complaint [DE 1]. See Bartlik v. U.S. Dep't of Labor, 62 F.3d 163, 166 (6th
Cir. 1995) (holding that when a statute of limitations period expires on a
weekend, it extends to the following business day).


                                          5
 Case: 7:19-cv-00092-JMH Doc #: 24 Filed: 08/17/21 Page: 6 of 7 - Page ID#: 202



352,” a putative class action in this district involving Conn

victims. [DE 22, at 2].

     In American Pipe, the Supreme Court held, “[T]he commencement

of a class action suspends the applicable statute of limitations

as to all asserted members of the class who would have been parties

had the suit been permitted to continue as a class action.” 414

U.S. at 554 (applying the rule to intervening plaintiffs); Crown,

Cork & Seal Co. v. Parker, 462 U.S. 345, 350, 353-54 (1983)

(extending the rule to individual claim and not just those of

intervenors). “Once the statute of limitations has been tolled, it

remains tolled for all members of the putative class until class

certification is denied.” Crown, Cork & Seal Co., 462 U.S. at 354.

     In the present case, multiple putative class actions arose

out of Conn’s scheme, but Hughes is the only one relevant to the

timeliness of Plaintiff’s claim because it is the case recent

enough to potentially make his claim timely. On February 21, 2017,

the district court in Hughes stayed the case and denied the

plaintiffs’ motion to certify the class action without prejudice.

However, on August 13, 2019, the district court lifted the stay,

reversed the denial of the disability claims, reinstated benefits,

and remanded the case to the SSA. Plaintiff claims that Hughes

tolled the statute of limitations until August 13, 2019, meaning




                                       6
    Case: 7:19-cv-00092-JMH Doc #: 24 Filed: 08/17/21 Page: 7 of 7 - Page ID#: 203



Plaintiff’s        October     15,   2019,       Complaint   [DE       1]   was    timely.2

Defendant        contends    Plaintiff’s         claims   were    only      tolled       until

February 21, 2017.

        In    Potter    v.     Commissioner         of    Soc.     Sec’y,         Nos.     20-

5550/5551/5552, 2021 WL 3616068, at *8 (6th Cir. Aug. 16, 2021),

the Court of Appeals for the Sixth Circuit, considering the same

issues presently before this Court, held, “[T]he Hughes [February

21, 2017,] administrative denial did not terminate American Pipe

tolling . . . ,” and the actions filed by plaintiffs who were

similarly situated to Plaintiff in the present case were timely.

Therefore, this Court finds Plaintiff’s Complaint [DE 1] was timely

filed      and   will   deny    Defendant’s        Motion    to    Dismiss        [DE    16].

Accordingly,

        IT IS ORDERED as follows:

        (1) Defendant’s Motion to Dismiss [DE 16] is DENIED; and

        (2) The stay in this matter is LIFTED, as Plaintiff’s concerns

about      representation       have   been       alleviated      by    the   Notice        of

Substitution of Counsel [DE 19] filed by Plaintiff’s counsel, Evan

B. Smith.

        This 17th day of August, 2021.




2
 Sixty days from August 13, 2019, was technically October 12, 2019. However,
since October 12, 2019, was a Saturday, and the following Monday, October 14,
2019, was Columbus Day, a federal holiday, the deadline would fall on
Tuesday, October 15, 2019, as it was the next business day.

                                             7
